Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered May 11, 2005, which granted plaintiffs motion for partial summary judgment as to liability on the third cause and denied defendants’ cross motion for summary judgment dismissing that claim, unanimously affirmed, without costs.
Plaintiff, a sheet metal worker employed by a subcontractor, was injured when he fell from an unsecured ladder with no safety devices provided to protect him. This activity fell within the ambit of Labor Law § 240 (1), and the failure to supply plaintiff with a properly secured ladder or any safety devices was a proximate cause of his fall (see Samuel v Simone Dev. Co., 13 AD3d 112 [2004]; Velasco v Green-Wood Cemetery, 8 AD3d 88 [2004]). There is no reasonable view of the evidence to support defendants’ contention that plaintiff was the sole proximate cause of his injury, nor is there a triable question of fact as to whether he was solely to blame. Concur—Tom, J.P., Marlow, Sullivan, McGuire and Malone, JJ.